Stephens, P. J.
The evidence demanded the finding that, the defendant tenant had occupied the premises under a contract of rental at $200 per month, and owed rent for one month. The appellate division of the municipal court did. not err, on consideration of the appeal made by the defendant, in affirming the judgment for the plaintiff in the sum of $200, and imposing a condition that from the verdict there be written off an amount equal to the rental for two days.

Judgment affU-med.


Sutton and Felton, JJ., concur.